DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-9 are objected to because of the following informalities: the limitation  “a wide area protection system” in line 1 should be change to” the wide area protection system”.  
Claim 2 is objected of the following informalities: the limitation “an action of a relay …… a regional power grid during steady-state operation” in S5 should be change to “the  action ofthe relay …… the regional power grid during steady-state operation”.
Claim 4 is objected of the following informalities: the limitation “various substations..” in S22 and S24, “a set of bus sequence voltages…; a preset bus sequence voltage..” in S23  should be change to “the various substations..; the set of bus sequence voltages…; the preset bus sequence voltage..”.
Claim 5 is objected of the following informalities: the limitation “various substations..” in S27 should be change to “the various substations..
Appropriate correction is required.
Claims 8, 9 are objected of the following informalities: the limitation “a cardinal number… ; an actual quantity…” in S27 and 29 should be change to “the cardinal number… ; the actual quantity..”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim limitation “acquiring unit, first calculation unit, second calculation unit ” (as cited in claim 10) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification cites such units are a integrated unit can be stored in a computer readable memory medium if being sold or used in the software functional unit form and as an independent product.. (See, [0116] of current application PgPub).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-2, 4, 6-8 and 10 recites the limitations (i.e. bold and underline part of claim limitations, see below). 
Claim 1. A method for reliability assessment of a wide area protection system, comprising: 
S 1, acquiring an information acceptance rate d of a wide area monitoring center of a wide area protection system; 
S2, obtaining the accuracy P of wide area protection initiation, the accuracy p¢« of fault area positioning and the accuracy py of fault element recognition according to the information acceptance rate d; and 
S3, multiplying the accuracy PAg of wide area protection initiation, the accuracy P'« of fault area positioning and the accuracy p(,) of fault element recognition to obtain the decision accuracy p of the wide area protection system.

Claim 2. The method for reliability assessment of a wide area protection system according to claim 1, after the step S3, also comprising: 
S4, acquiring the accuracy -, of an action of a relay protection device of the i' substation in a regional power grid during steady-state operation; and
 S5, combining the decision accuracy P of the wide area protection system and the accuracy 'U of an action of a relay protection device of the ith  substation in a regional the probability pacr of the reliable action of the wide area protection system.

Claim 4. The method for reliability assessment of a wide area protection system according to claim 1, wherein, the step S2 specifically comprises: S21, acquiring the theoretical quantity of bus sequence voltage information uploaded by various substations in the regional power grid to the wide area monitoring center; S22, acquiring a set of bus sequence voltages received by the wide area monitoring center and uploaded by various substations in the regional power grid; S23, determining a set of suspected fault buses, whose sequence voltages are less than a preset bus sequence voltage initiation setting value, in a set of bus sequence voltages received by the wide area monitoring center according to a preset bus sequence voltage initiation setting value in the wide area monitoring center, and accounting the quantity of the suspected fault buses; and S24, calculating the accuracy p¢ of wide area protection initiation in combination with the information acceptance rate d, the theoretical quantity of bus sequence voltage information uploaded by various substations in the regional power grid to the wide area monitoring center and the quantity of the suspected fault buses.

Claim 6. The method for reliability assessment of a wide area protection system according to claim 5, after the step S25, also comprising: S28, acquiring the theoretical quantity 0 of power direction information uploaded by all the suspected fault elements in the fault area A to the wide area monitoring center; and S29, calculating the accuracy 

Claim 7. The method for reliability assessment of a wide area protection system according to claim 6, wherein, the step S24 specifically comprises: calculating the accuracy of wide area protection initiation through a second preset wherein, in the formula, S" = card(U ~') is the theoretical quantity of bus sequence voltage information uploaded by various substations in the regional power grid to the wide area monitoring center; 5 is redundancy of information; the symbol card (g) is used for describing a cardinal number of a set; s= IsWdI is an actual quantity of the bus sequence voltage information uploaded by various substations in the regional power grid and received by the wide area monitoring center, S N , and s - d ; the symbol L - is a floor function; r is a quantity of suspected fault buses.

Claim 8. The method for reliability assessment of a wide area protection system according to claim 7, wherein, the step S27 specifically comprises: calculating the accuracy of fault area positioning through a third preset formulawherein, in the formula, S 0 = s c a rd (U ) is the theoretical quantity of bus sequence voltage information uploaded by various substations in the regional power grid to the wide area monitoring center; s is redundancy of information; the symbol card(g) is used for describing a cardinal number of a set; s= ["Id is an actual quantity of the bus sequence voltage the symbol L J is a floor function; a E {1,2} is the possible quantity set of bus sequence voltages corresponding to at least one port of each element in the fault area " and being less than the preset bus sequence voltage initiation setting value.

Claim 10. A device for reliability assessment of a wide area protection system, comprising: an acquiring unit configured to acquire an information acceptance rate d of a wide area monitoring center of a wide area protection system; a first calculation unit configured to obtain the accuracy p" of wide area protection initiation, the accuracy p« of fault area positioning and the accuracy p, of fault element recognition according to the information acceptance rate d; and a second calculation unit configured to multiply the accuracy 'Wa of wide area protection initiation, the accuracy p4 of fault area positioning and the accuracy P (d) of fault element recognition to obtain the decision accuracy P of the wide area protection system.
There are insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 and 10 would be allowable if overcome all the rejections and objections as cited above. 
The following is a statement of reasons for the indication of allowable subject matter:  

    PNG
    media_image1.png
    135
    984
    media_image1.png
    Greyscale
, as recited on claims 1 and 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Ha et al. (US 10,830,807) disclose he voltage at the point of fault calculated based on the voltage phasor at the junction J.sub.0 is the same as the voltage at the point of fault calculated based on the voltage phasor at the junction J.sub.5. FIG. 3 illustrates the voltage profile along the power transmission scheme of FIG. 1 during the occurrence of a fault.
b) Hao (US 10,338,127) disclose a method for identifying full parameters of an electric element by a fault recording data, comprising steps: inputting fault recording data related to an electric element; conducting data processing on the fault recording data; identifying full parameters of the element by intercepted data and a differential equation of the full parameters of the element; and outputting an identified result. Further proposed are a system for identifying full parameters of a power generator by fault recording data and a method for locating a line fault point with fault recording data. With the implementation of the invention, a fault resistance and full parameters of an element such as an electric line and a transformer, etc. can be identified. The invention 
c) Dermers et al. (US 10, 756,543) disclose a power distribution line within the grid 102, so that they can could provide power fluctuation information to the distributed energy storage systems 103 to make accurate operational decisions regarding the control of the power flowing between the electric load location 104 and within the electric grid 102.
d) Mehr (development and verification of control and protection strategies in hybrid ac/dc power systems for smart grid applications, 2012)
e) Zhang et al. (Propagation Delay Measurement and Compensation for Sampled Value Synchronization in a Smart Substation, 2017)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2864